 

IN THE UN]TED STATES DISTRICT COURT
FOR TI-IE DISTRICT OF MONTANA

I-[ELENA DIVISION
UNITED STATES OF AMERICA, CR-18-16-H-CCL
Plaintiff,
ACCEPTANCE OF PLEA AND
vs. ADJUDICATION OF GUILT

JONATHAN HAYDEN WILLIAMS,

Defendant.

 

 

In accordance With the Findings and Recomrnendations (Doc. 33) of United
States Magistrate Judge John Johnston, to which there has been no objection, and
subject to this Court’s consideration of the Plea Agreernent under Fed. R. Crirn. P.
ll(c)(3), Defendant’s plea of guilty to the offense charged by the lndictrnent is
hereby accepted. Defendant is adjudged guilty of the offense of Distribution of
Methamphetamine in violation of 21 U.S.C. § 841(a)(1). All parties shall appear
before this Court for sentencing on April ll, 2019, at 10:00 a.m., Courtroom II,
United States Courthouse, Helena, l\/Iontana.

The Clerk is directed forthwith to notify parties of entry of this order.

t 'f‘
Done and dated this 2d fla§ of October, 2018.

F/Mr:”@

\éfiacaL/E”s&;jl_,§@eb\/
SENIOR UNITED TES DISTRICT JUDGE

